Citation Nr: 1417302	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-48 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In October 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board Hearing via videoconference.  A transcript of the hearing has been associated with the claims file. 

The January 2009 rating decision granted service connection for PTSD and assigned a 30 percent disability rating effective March 10, 2008.  In a November 2010 rating decision, the RO assigned a temporary evaluation of 100 percent for PTSD due to hospitalization for over 21 days, effective September 28, 2008, and reassigned a 30 percent evaluation from December 1, 2008.  In an April 2011 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD to 50 percent disabling, effective March 10, 2008.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more severe than the assigned rating.  


The Board finds that remand is necessary in order to obtain outstanding VA treatment records.  At his May 2008 VA examination, the Veteran reported that he attended individual and group counseling sessions at the Long Island Vet Center during the late 1980s.  In addition, an August 2007 VA treatment record notes that the Veteran received counseling from the VA related to his PTSD in 1990.  As it appears that there are outstanding VA treatment records that may contain information pertinent to the history of the Veteran's disability, those records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Remand is additionally necessary to provide the Veteran with a new VA examination.  The Veteran last underwent a VA examination in October 2010.  In the accompanying examination report, the examiner diagnosed the Veteran with chronic PTSD, and noted the Veteran's reports that his symptoms were "mild to moderate" since December 2008.  A December 2010 written statement from the Veteran's treating Licensed Master Social Worker (LMSW) noted that the Veteran suffers from chronic, severe PTSD.  At his October 2012 Board Hearing, the Veteran additionally testified that he has received continued individual therapy for his PTSD, and that his treating therapist has stated that his disability is more severe than currently rated.  Accordingly, as the Veteran's last VA examination was more than 3 years ago, and the medical and lay evidence of record indicates that his symptoms may have worsened, remand is necessary so as to provide a VA examination to determine the current severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records from March 2011 to the present.  

Additionally obtain and associate with the claims file any psychiatric counseling treatment provided by the Long Island, New York Vet Center in the 1980s/1990s.

2.  After completing the above development, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should be provided to the examiner for review in conjunction with the examination.  All symptoms of PTSD should be clearly reported to allow for application of VA rating criteria.

If the Veteran currently has more than one psychiatric disorder, the examiner should, if possible, distinguish the symptoms and functional impairment shown due to PTSD from any symptoms and impairment due solely to any coexisting non-service-connected psychiatric diagnosis.  If such distinction cannot be made, it should be so noted. 

The examiner should provide a complete rationale for any and all conclusions reached.

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

